          Case 8-21-71095-ast         Doc 89       Filed 07/09/21    Entered 07/09/21 09:16:49




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
In re:                                                         :    Chapter 11
                                                               :
Amsterdam House Continuing Care Retirement                     :    Case No. 21-71095-AST
Community, Inc.                                                :
aka The Amsterdam at Harborside                                :
aka The Harborside                                             :
aka Harborside Legacy Fund                                     :
aka Harborside Legacy Foundation,                              :
                                                               :
                                        Debtor.                :
                                                               :
---------------------------------------------------------------x

           ORDER (I) SETTING “HYBRID” HEARING WITH PARTICIPATION BY
             APPEARANCE IN-PERSON AT COURTHOUSE AND BY VIDEO,
                     AND (II) ESTABLISHING RELATED DEADLINES

           In accordance with Eastern District of New York Administrative Order No. 2021-04-4 et

seq. (IN RE:CORONAVIRUS/COVID-19 PANDEMIC), and the EDNY Health and Safety

Protocols for Courthouses in the Eastern District of New York, in order to protect the health and

safety of the public, the Court adopts the following hybrid in-person/video conference

procedures, and ORDERS as follows:

           The Court will conduct an evidentiary hearing on the following matters (the “Matters”)

pending in the above-captioned case:

    (i)       Motion for Entry of interim and Final Orders (I) Prohibiting Utility Providers from
              Altering, Refusing or Discontinuing Service, (II) Deeming the Utility Providers
              Adequately Assured of Future Performance, and (III) Establishing Procedures for
              Determining Requests for Additional Adequate Assurance [dkt item 4];

    (ii)      Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor
              to (A) Pay Prepetition Wages, Salaries, Commissions, Employee Benefits, Prepetition
              Payroll Taxes, and Other Obligations, (B) Maintain Compensation and Benefits
   Case 8-21-71095-ast      Doc 89     Filed 07/09/21    Entered 07/09/21 09:16:49




        Programs, and Pay Related Administrative Obligations, and (C) Make Payroll
        Deductions, (II) Authorizing Applicable Banks and Other Financial Institutions to
        Honor and Process Related Checks and Transfers, and (III) Granting Related Relief
        [dkt item 5];

(iii)   Emergency Motion for Entry of Interim and Final Orders Authorizing (I) Continued
        Use of The Debtor’s Existing Cash Management System, (II) Maintenance of Its
        Existing Bank Accounts, (III) Continued Use of Its Existing Business Forms, and (IV)
        a Waiver of Certain Deposit and Investment Requirements in 11 U.S.C. § 345(B) and
        the UST Guidelines [dkt item 10];

(iv)    Emergency Motion for Interim and Final Orders (I) Authorizing the Debtor to Use
        the Cash Collateral Of UMB Bank, N.A., as 2014 Bond Trustee; (II) Providing UMB
        Bank, N.A., as 2014 Bond Trustee, Adequate Protection; and (III) Modifying the
        Automatic Stay [dkt item 11];

(v)     Emergency Motion for Entry of an Order Pursuant to Section 333(A) of Bankruptcy
        Code and Bankruptcy Rule 2007.2 (I) Waiving the Appointment of Patient Care
        Ombudsman and (II) Allowing Debtor to Self-Report [dkt item 12];

(vi)    Motion for an Order (I) Approving the Disclosure Statement; (II) Establishing Plan
        Solicitation Voting, and Tabulation Procedures; (III) Approving Forms of Notices
        and Ballots; (IV) Scheduling a Hearing For Plan Confirmation; (V) Shortening
        Notice For Disclosure Statement Hearing and Objections to Disclosure Statement;
        (VI) Shortening Notice For Objections to Plan and (VII) Granting Related Relief [dkt
        item 46];

(vii)   Application to Employ Sidley Austin LLP as Attorneys for Debtor [dkt item 66];

(viii) Application to Employ RBC Capital Markets LLC as Investment Banker [dkt item
       67];

(ix)    Application to Employ Kurtzman Carson Consultants LLC as Administrative Advisor
        [dkt item 68];

(x)     Application for Compensation. as Retained Professionals [dkt item 71]; and

(xi)    Application for Compensation. as Certain Professionals Utilized in the Ordinary
        Course of Business Effective as of the Petition Date [dkt item 72]


The Matters shall be heard simultaneously in-person in Courtroom 960 (the “Courtroom”) at
      Case 8-21-71095-ast       Doc 89      Filed 07/09/21        Entered 07/09/21 09:16:49




the Alfonse M. D’Amato Federal Courthouse, 290 Federal Plaza, Central Islip, New York

11722 (the “Courthouse”), and via video conference format at 11:30 A.M. (prevailing Eastern

time) on the thirteenth (13th) day of July, 2021 (the “Hearing”).

       The following procedures shall be followed in connection with the Hearing:

           1. In-Person Attendance. In-person attendance in the Courtroom is limited to the

              parties, witnesses and attorneys listed below (“In-Person Attendance List”), unless

              otherwise authorized by the Court:

                      (a) Tom Califano, counsel for the Debtor;

                      (b) Eric Walker, counsel for the Committee;

                      (c) Christine Black, counsel from the Office of the United States Trustee;

                      (d) Daniel Bleck, counsel for the Bond Trustee; and

                      (e) James Davis, President and CEO of the Debtor.



              All persons appearing in-person in the Courtroom are instructed to review and

              follow the COVID-19 procedures applicable to the Courthouse, which are available

              on the Court’s website, at https://www.nyeb.uscourts.gov/information-regarding-

              court-operations-during-covid-19-pandemic

           2. Witnesses. Only those persons listed above and identified as witnesses may be

              present in the courtroom. Rebuttal or impeachment witnesses who are not listed will

              not be physically present. The party(s) who may call any such rebuttal or

              impeachment witnesses shall ensure that they are in compliance with the

              Procedures for Remote Witnesses set out in this Order.
Case 8-21-71095-ast      Doc 89      Filed 07/09/21      Entered 07/09/21 09:16:49




    3. Video or Telephonic Appearances. All other parties in interest are not permitted

       in the Courtroom but may attend the hearing via video or telephonically, in

       accordance with the instructions in this Order. Parties in interest attending the hearing

       by video or telephonically are to turn their cameras off and place their phones on mute

       at all times unless they have complied with the Requirement to Inform Court of

       Planned Participation as set out in this Order.

    4. Courthouse and Courtroom Conduct.

           a. All persons attending the Hearing in-person in the Courtroom, including

               witnesses, are required to wear a face mask (fitting above the nose and

               below the chin) at all time while in the Courthouse, unless given permission

               by the Court to remove the mask within the courtroom.

           b. In-person witnesses will testify from the witness stand when called to

               testify, and to return to the gallery when excused from the stand. Attorneys

               will address the Court and witnesses from counsel’s lectern within the well.

               However, no person shall approach the bench, the clerk, or the witness stand

               unless given express permission by the Court, and persons in the Courtroom

               shall otherwise refrain from unnecessary movement about the Courtroom

               during the Hearing.

           c. All persons must maintain responsible social distancing to the extent

               practicable, including in the courtroom, in the hallways, in the restrooms,

               and at the security checkpoint. All persons must follow any posted signs or

               verbal instructions as to behavior in the courtroom and the courthouse.
Case 8-21-71095-ast     Doc 89     Filed 07/09/21      Entered 07/09/21 09:16:49




    5. General Procedures for Witnesses and Exhibits. Each party is directed to

       comply with the following directions concerning witness lists and exhibits:

          a. Witness List. Prepare a witness list and indicate for each witness whether

              you will call or may call that witness. Designation of a witness on a "may

              call" list does not obligate the party to call that witness and hence does not

              relieve any other party desiring to call that witness from serving a subpoena

              for that witness. Designation of a witness on a "will call" list obligates that

              party to ensure that the witness will be present, so that the other side need

              not subpoena a "will call" witness. Except for witnesses called for

              impeachment or rebuttal purposes only, a party will not be permitted to call

              a witness omitted from that party's witness list. Serve the witness list on the

              opposing party and email a copy to the Courtroom Deputy at AST hearing

              no later than 24 hours prior to the Hearing.

          b. Exhibits. Mark each exhibit that will be or might be offered into evidence.

              Serve a set of the exhibits and the exhibit list on the opposing party by no

              later than 24 hours prior to the Hearing.

          c. Submission of Exhibits to the Court.

                  i. No later than 24 hours prior to the Hearing, each party shall provide

                      to the Court a complete set of the exhibits provided to opposing

                      counsel pursuant to paragraph 13, above. The Court’s sets of

                      exhibits   shall   be   sent   via    email    by   each    party   to
Case 8-21-71095-ast     Doc 89      Filed 07/09/21      Entered 07/09/21 09:16:49




                      ast_hearings@nyeb.uscourts.gov, and the email transmission shall

                      in the Re line include: Exhibits submitted by [party] for Hearing on

                      [date] in case [name and number]. The exhibits so delivered shall

                      constitute the official exhibits in this matter.

                 ii. Each party shall create a single, searchable, non-password

                      protected PDF document labeled with the name of the

                      submitting party, with each exhibit labeled with the exhibit

                      number or letter as required by this Order; each exhibit must

                      be accessible by a master exhibit list at the front of or as a side

                      tab of the PDF document older. Each combined PDF document

                      shall not exceed 50MB in size.

          d. Except for exhibits used for rebuttal or impeachment purposes only, a party

             will not be permitted to use or offer an exhibit not identified in that party's

             exhibit list. Any objections to an opposing party’s exhibits must be filed

             with the Court and served on opposing counsel on or before 12 hours (12)

             hours prior to the Hearing. Objections as to authenticity, privilege,

             competency and relevancy of the exhibits shall be included. Any listed

             exhibit to which an objection is not timely raised shall be deemed to have

             been stipulated as to admission without further proof.

          e. Requirement to Bring Own Set of Exhibits. Each party and each witness

             attending the Hearing in-person must arrive at the Courthouse with his or
Case 8-21-71095-ast    Doc 89     Filed 07/09/21      Entered 07/09/21 09:16:49




             her own set of exhibits so that no person shares paper. No attorney will

             approach the witnesses or present exhibits to them, either on direct or cross

             examination, unless authorized by the Court. Any witness attending the

             Hearing remotely must be provided with copies of both parties’ exhibits no

             less than 24 hours in advance of the commencement of the Hearing.

          f. Compliance with Federal Rule of Bankruptcy Procedure 9037. All

             papers submitted to the Court, including exhibits, must comply with Federal

             Rule of Bankruptcy Procedure 9037.

          g. Final Argument. At the conclusion of the evidentiary hearing, in lieu of

             final argument, the Court may request that each party file a proposed

             memorandum opinion with findings of fact and conclusions of law.

    6. Procedures for Remote Witnesses.

          a. Remote Witness Testimony. Having found "good cause in compelling

             circumstances" and "adequate safeguards," as required under Rule 43(a) of

             the Federal Rules of Procedure, any witness called to testify at the Hearing

             remotely shall testify by contemporaneous transmission from a different

             location into the courtroom (each, a "Remote Witness").

          b. Taking of Oath. Each Remote Witness called to testify shall be placed

             under oath and their testimony shall have the same effect and be binding

             upon the Remote Witness in the same manner as if such Remote Witness

             was sworn and testified in open court.

          c. Remote Witness Environment. Each Remote Witness shall provide their
Case 8-21-71095-ast     Doc 89     Filed 07/09/21     Entered 07/09/21 09:16:49




              testimony from a quiet room and must situate themselves in such a manner

              as to be able to both view the video feed and be seen by the Court. While

              the Remote Witness is sworn and testifying: (i) no person may be present in

              the room from which the Remote Witness is testifying except counsel for

              that witness, (ii) the Remote Witness may not have in the room any

              documents except the exhibits submitted by the parties pursuant to the

              procedures in this Order, and (iii) may not communicate with any person

              regarding the subject of their testimony, by electronic means or otherwise.

              If the witness or their counsel seek to communicate with one another, either

              shall openly request a recess for such purpose. If such request is granted by

              the Court, the witness and their counsel may privately confer "offline," i.e.,

              by telephonic or other means that are not transmitted to the other parties.

    7. Participating by Video. For those persons participating or otherwise appearing

       remotely, the Hearing will be conducted on the Zoom platform, which provides for

       full video conference capacity as well as for separate audio-only capacity.

           a. Video Link. The following is the link for the Hearing:

       https://www.zoomgov.com/j/16177601614?pwd=Z2dQekJPVml5TGYvUU52cFF
       KaEIyZz09

       Meeting ID: 161 7760 1614
       Passcode: 6277
       One tap mobile
       +16692545252,,16177601614# US (San Jose) 16468287666,,16177601614# US
       +(New York)

       Dial by your location
            +1 669 254 5252 US (San Jose)
Case 8-21-71095-ast    Doc 89      Filed 07/09/21     Entered 07/09/21 09:16:49




           +1 646 828 7666 US (New York)
           +1 551 285 1373 US
           +1 669 216 1590 US (San Jose)
       Meeting ID: 161 7760 1614

       Join by SIP
       16177601614@sip.zoomgov.com

       Join by H.323
       161.199.138.10 (US West)
       161.199.136.10 (US East)
       Meeting ID: 161 7760 1614

          b. Pre-Hearing Test Requirement. All counsel shall conduct a pre-hearing

             test of the Zoom platform using the same equipment that they intend to use

             during the Hearing, no later than 24 hours before the Hearing; this test shall

             not be with the Court. In addition, all parties are to log in or dial in to the

             Hearing no less than thirty (30) minutes prior to the Hearing, and place

             their audio lines on mute. Please consult your IT personnel if you have any

             problems registering or logging into the Hearing.

          c. Requirement to Inform Court of Planned Participation. All persons

             planning to participate in the Hearing by video or telephonically shall send

             an email to ast_hearings@nyeb.uscourts.gov at least 24 hours in advance

             of the Hearing to identify the parties that will appear. Such email shall state

             in the subject line the adversary and/or main case number(s) in which the

             party(s) shall participate, and the date of the Hearing; the body of the email

             shall include the full name and electronic mail address of the proposed

             participant(s) and the party(s) represented, and whether the party shall
Case 8-21-71095-ast      Doc 89      Filed 07/09/21      Entered 07/09/21 09:16:49




               appear by audio only or by audio and video. The parties are directed to limit

               video conference participation to those who are necessary to address the

               Matters to come for hearing. If the number of persons wishing to participate

               in the video conference, in the Court’s view, exceeds the number which

               would permit the efficient, stable, and reliable transmission of the Hearing

               by video conference, the Court may require that certain persons be permitted

               to participate in the Hearing only by audio. Only parties who have timely

               filed papers in connection with the Matters to be heard and who timely

               and fully comply with this Order may participate in the Hearing.

    8. Public Access. The Hearing scheduled by this Order is a public matter. Parties-in-

       interest and the general public are invited to listen to the Hearing by audio only in

       listen only mode. Any person from the general public wishing to attend the Hearing

       may do so by telephone via audio only:

       +1-206-207-1700 United States Toll (Seattle)
       +1-646-992-2010 United States Toll (New York City)

       No person who is not listed on the In-Person Attendance List may attend the

       Hearing in-person.

    9. Conduct During Hearing. Although conducted in part using video conferencing

       technology, the Hearing is a court proceeding. The formalities of courtroom

       decorum shall be strictly observed. Counsel who appear on the video shall dress

       appropriately, exercise civility, and otherwise conduct themselves in a manner

       consistent with the dignity of an officer of the court. In the interest of public safety,
Case 8-21-71095-ast      Doc 89      Filed 07/09/21      Entered 07/09/21 09:16:49




       counsel are directed to refrain from participating either by audio or video while

       operating a vehicle. At all times when not addressing the Court, persons are directed

       to place the connection on “mute” to prevent background noise from being heard.

       When speaking, you must announce who you are each time before speaking, speak

       up and enunciate so that you can be heard and understood. In addition, the parties

       are to avoid the use of a speaker phone (use a landline if possible).

    10. Removal of Person from Hearing. The Court reserves the right to remove from

       the Hearing any participant who fails to observe the formalities and decorum of the

       courtroom by removing him/her from the Courtroom or disconnecting his or her

       line and/or video feed after due warning by either Judge Trust or his Courtroom

       Deputy. Such person will not be permitted reentry for the remainder of the Hearing.

    11. Recording Prohibited; Office Record. No person may record the proceedings

       from any location by any means. The audio recording maintained by the Court shall

       be the sole basis for creation of a transcript that constitutes the official record of the

       Hearing.

    12. Settlement. If the Matters are settled, the parties shall submit to the Court a

       stipulation approved by all parties and a motion for approval of the same no less

       than 24 hours prior to the date of the Hearing, along with an email to

       ast_hearings@nyeb.uscourts.gov, notifying the Court of the proposed settlement.

       If a stipulation and motion are not timely submitted to the Court, all parties

       shall be prepared to proceed with the evidentiary hearing. If the contested

       matter is removed from the calendar based upon the announcement of a settlement,
    Case 8-21-71095-ast      Doc 89     Filed 07/09/21     Entered 07/09/21 09:16:49




           the contested matter will not be reset for hearing if the parties fail to consummate

           the settlement. In such event, the Court will consider only a motion to enforce the

           settlement, unless the sole reason the settlement is not consummated is that the

           Court did not approve the settlement, in which case the matter will be reset for

           hearing at a later date.

        13. Sanctions. Failure to appear at the Hearing or to comply with any provision of this

           Order may result in sanctions in accordance with Bankruptcy Rules 1001, 7016,

           7037 and 9014, including the award of attorney’s fees, striking of papers, exclusion

           of exhibits or witnesses, or the granting or denial of any of the Matters.

        14. Continuances. Continuances of the Hearing or any deadlines set forth in this Order

           must be requested by written motion. Any request for continuance or amendment

           to this order shall set forth the status of discovery and shall state the reasons why

           the party or parties seek a continuance.

        15. Service. The Debtor shall serve a copy of this Order on all appropriate parties

           within 24 hours following entry of this Order, and file a certificate of service

           thereof within 24 hours thereafter.

        16. Modification to Order. The Court, in its discretion, may amend or supplement

           the procedures and conditions set forth herein as appropriate.




                                                          ____________________________
Dated: July 9, 2021                                                 Alan S. Trust
       Central Islip, New York                          Chief United States Bankruptcy Judge
